Citation Nr: 9910704	
Decision Date: 04/16/99    Archive Date: 04/29/99

DOCKET NO.  94-31 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for postoperative umbilical 
hernia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel




INTRODUCTION

The veteran had active military service from November 1950 to 
November 1952.

The veteran brought a timely appeal to the Board of Veterans' 
Appeals (the Board) from an October 1992 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California.  The RO, in pertinent part, denied 
entitlement to service connection for a hernia and an eye 
disorder.  

In August 1996, the Board denied entitlement to service 
connection for an eye disorder, and remanded the issue of 
service connection for postoperative umbilical hernia to the 
RO for further development and adjudicative action.  

The RO affirmed the denial of entitlement to service 
connection for postoperative umbilical hernia in May 1998.

The case has been returned to the Board for appellate review. 


FINDING OF FACT

The claim of entitlement to service connection for 
postoperative umbilical hernia is not supported by cognizable 
evidence showing that the claim is plausible or capable of 
substantiation.


CONCLUSION OF LAW

The claim of entitlement to service connection for 
postoperative umbilical hernia is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).





REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran's service medical records are not available 
except for a copy of his November 1952 report of general 
medical examination for separation from service.  That 
examination report shows a normal clinical evaluation of the 
abdomen and viscera, and includes a notation that he was in 
good condition.  There was no diagnosis or defect entered in 
the summary thereof on the examination report.  

The RO has made several requests for additional service 
medical records as recently as 1997, but none have been 
located.  Fragmentary administrative records note the 
veteran's sick call status for undisclosed illness.  He did 
not mention hernia treatment in the forms completed to assist 
in the search for additional records.

VA medical records show the veteran was admitted to a VA 
hospital in June1956 for simple fracture of the right 
navicular and umbilical hernia.  During the admission an 
umbilical herniorrhaphy, Mayo repair, was performed.  The 
record of the admission, though requested, has not been 
located.

The report of the veteran's hospitalization during July and 
August 1956 at another VA hospital mentions an earlier 
umbilical hernia repair and shows a recent infra-umbilical 
transverse surgical scar on the abdomen, with the area 
indurated and extremely tender.  The final diagnosis was 
painful, recent abdominal surgical scar, treated, unimproved.



The initial reference to a hernia was reported in a 1991 VA 
compensation application wherein the veteran reported no 
treatment for hernia since service.  In connection with that 
application were submitted private treatment records dated in 
the early 1990's which do not mention umbilical hernia.  
Contemporaneous VA records note hernia repair by history. 

The veteran in January 1993 asserted that his hernia existed 
prior to service and was aggravated while on active duty.  In 
March 1993 he recalled that his "navel hernia" hurt all the 
time in service, that he stayed in the motor pool as a 
mechanic and had an operation at a VA hospital.

At a RO hearing in May 1993, the veteran recalled hernia 
problems before service and stated he was able to complete 
most recruit training with exemption from physical training 
and lifting.  He testified that he stayed in the motor pool.  
He recalled going on sick call several times but not being 
given any treatment by military doctors or private doctors.  
He stated that he had problems after service until VA 
repaired the hernia although he went to a group health 
program.  He recalled that a VA physician stated he was born 
with it (Hearing transcript 10-19).  

A VA report of contact in 1997 with a group health 
association where the veteran recalled treatment in the 
1950's shows any documentation of treatment of the veteran 
would probably have been destroyed since there were no 
records.  

Criteria

Service connection may be granted for a disease or injury 
incurred in or aggravated by active service in the line of 
duty.  38 U.S.C.A. §§ 1110, 1153 (West 1991).

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.





Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service. This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service. 

(1)	The usual effects of medical and surgical treatment in 
service, having the effect of ameliorating disease or other 
conditions incurred before enlistment, including 
postoperative scars, absent or poorly functioning parts or 
organs, will not be considered service connected unless the 
disease or injury is otherwise aggravated by service. 

(2)	Due regard will be given the places, types, and 
circumstances of service and particular consideration will be 
accorded combat duty and other hardships of service. The 
development of symptomatic manifestations of a preexisting 
disease or injury during or proximately following action with 
the enemy or following a status as a prisoner of war will 
establish aggravation of a disability.  38 C.F.R. § 3.306.

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  





Each disabling condition shown by a veteran's service 
records, or for which he seeks a service connection must be 
considered on the basis of the places, types and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records and all pertinent medical and lay evidence.  
Determinations as to service connection will be based on 
review of the entire evidence of record, with due 
consideration to the policy of the Department of Veterans 
Affairs to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. § 3.303(a) (1998).

A threshold question to be answered is whether the veteran 
has presented evidence of a well grounded claim; that is, a 
claim that is plausible or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).

Although the claim need not be conclusive, it must be 
accompanied by supporting evidence.  An allegation alone is 
not sufficient.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded: (1) There 
must be evidence of a current disability, usually shown by a 
medical diagnosis.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); (2) There must also be competent evidence of 
incurrence or aggravation of a disease or injury in service.  
This element may be shown by lay or medical evidence.  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991); and (3) There must be 
competent evidence of a nexus between the in-service injury 
or disease and the current disability.  Such a nexus must be 
shown by medical evidence.  Lathan v. Brown, 7 Vet. App. 359, 
365 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  




In determining whether a claim is well grounded, the Board is 
required to presume the truthfulness of the claimant's 
evidentiary assertions unless inherently incredible or when 
the fact asserted is beyond the competence of the person 
making the assertion.  Robinette v. Brown, 8 Vet. App. 69, 
77-8 (1995); King v. Brown, 5 Vet. App. 19, 21 (1993).

In order for a claim to be well grounded, there must be (1) 
competent evidence of a current disability (a medical 
diagnosis); (2) incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and (3) a nexus 
between the in-service disease or injury and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. 
App. 498 (1995); as applicable to claims aggravation, see 
Nici v. Brown, 9 Vet. App. 494 (1996).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that if an 
appellant fails to submit a well grounded claim, VA is under 
no duty to assist him/her in any further development of the 
claim.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); 38 C.F.R. § 3.159(a) (1998).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).


Analysis

Section 5107 of title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that his claim is well grounded; that is, that his 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  
Because the veteran has failed to meet this burden, the Board 
finds that his claim for service connection for a 
postoperative umbilical hernia is not well grounded and must 
be denied.  

The Board finds that the RO has substantially completed the 
development asked for in the Board remand and has 
conscientiously attempted to supplement the record with 
evidence mentioned by the veteran as being supportive of the 
claim.  Unfortunately none has been located either from his 
military service or thereafter with the exception of some VA 
records from the mid 1950's.  Stegall v. West, 11 Vet. 
App. 268 (1998).

Although VA is on notice of the existence of Social Security 
Administration records, there has been no argument they are 
relevant to the service connection issue under consideration 
to require that additional adjudication resources be 
expended.  Baker v. West, 11 Vet. App. 163, 169 (1998); 
Grivois v. Brown, 6 Vet. App. 136, 139 (1994); Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992).

Where the determinative issue involves causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is possible or plausible is required.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  

The claimant does not meet this burden by merely presenting 
his lay opinion because he is not a medical health care 
professional and does not constitute competent medical 
authority.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Consequently, the veteran's lay assertions and testimony 
regarding a hernia disability cannot constitute cognizable 
evidence, and as cognizable evidence is necessary for a well 
grounded claim, Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992), the absence of cognizable evidence renders a 
veteran's claim not well grounded.  The Board must also point 
out that while the veteran may recall hernia symptoms, it is 
necessary for him to provide competent medical evidence to 
establish aggravation as the determination of well 
groundedness requires such evidence.  Nici, 9 Vet. App. at 
497.

The Board observes that medical examination at separation did 
not identify any hernia disability and although such is noted 
several years after service, there is no medical opinion 
favorable to service connection with respect to an existing 
hernia disability.  As the Board finds the claim not to be 
well grounded, there is no burden upon the Board to require 
medical opinion on that issue or further elaboration or 
explanation regarding any current umbilical hernia residuals.  
Brewer v. West, 11 Vet. App. 228 (1998).

The Board assigns significant weight to the veteran's 
assertion that an umbilical hernia preexisted service, and 
the Board does not dispute recollections of complaints that 
may reasonably be associated with the disorder to support the 
belief that the hernia was symptomatic in service.  Obviously 
several years after service he had surgical correction but 
currently he does not appear to offer evidence of an existing 
disability other than a healed scar.  However, it is 
necessary for the appellant to provide competent evidence 
substantiating a worsening or aggravation of any hernia 
disability that may have been present prior to his entry onto 
active duty including any currently confirmed symptoms that 
might be related to the complaints recalled to have been made 
in service.  However, no evidence, either through medical 
records or medical opinion offers support for a favorable 
determination at this time.  In other words, the veteran's 
claim is predicated on his own lay opinion which in this 
instance is not sufficient as aggravation is a matter within 
the expertise of medical professionals and a lay opinion on a 
medical matter is not accorded any favorable presumption at 
this stage of the proceedings.  

As it is the province of trained health care professionals to 
enter conclusions that require medical opinions as to 
aggravation, Nici, the veteran's lay opinion is an 
insufficient basis upon which to find this claim well 
grounded.  Espiritu, King.  Accordingly, as a well grounded 
claim must be supported by evidence, not merely allegations, 
Tirpak, the veteran's claim for service connection for a 
postoperative umbilical hernia disability must be denied as 
not well grounded.

Although the RO denied the claim on the merits and in doing 
so accorded the appellant more consideration than his claim 
warranted under the circumstances, the veteran has failed to 
meet his initial burden in the adjudication process and to 
deny the claim now as not well grounded does not prejudice 
him.

The Board further finds that the RO has advised the appellant 
of the evidence necessary to establish a well grounded claim, 
and he has not indicated the existence of any post service 
medical evidence likely available that has not already been 
obtained that would well ground his claim.  McKnight v. 
Gober, 131 F.3d 1483 (Fed.Cir. 1997); Epps v. Gober, 126 F.3d 
1464 (Fed.Cir. 1997). 

As the veteran's claim for service connection for 
postoperative umbilical hernia is not well grounded, the 
doctrine of reasonable doubt has no application to his case.


ORDER

The veteran not having submitted a well grounded claim of 
entitlement to service connection for postoperative umbilical 
hernia, the appeal is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

